Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 1of13

JS44 (Rev, 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SiH INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

. DE
@), LOSERS JOHN JAUDON ee SWARTHMORE COLLEGE
(b) County of Residence of First Listed Plaintiff PHILADELPHIA ; County of Residence of First Listed Defendant DELAWARE
(EXCEPT IN U.S. PLAINTIFE! CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Lc) Attorneys (Mira Name, Adidress, and Telephone Number) Attorneys (/f Known)
Sidney L. Gold, Esquire, 1.D. NO.: 21374

Sidney L. Gold & Assoc., P.C.

1835 Market St., Suite 515 Phila., PA 19103 (P) 215-569-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “NX” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
01. US. Goverment 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State xi! © 1 Incorporated or Principal Place o4 m4
of Business In This State
O 2 US. Government 04 Diversity Citizen of Another State go 2 O 2 Incorporated and Principal Place os os
Defendant (Indicate Citizenship of Parties in tem Hf) of Business In Another State
Citizen or Subject ofa 03 GO 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (tiie an "x" in One Box Oniv) Click here for: Nature.of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine O 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Millet Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
OF 140 Negotiable Instrument Liability 0 367 Health Care/ C8 400 State Reapportionment
(J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS OD 410 Antitrust
& Enforcement of Judyment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
C151 Medicare Act O 330 Federal Employers” Product Liability 0 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability O) 368 Asbestos Personal 0 835 Patent - Abbreviated O 460 Deportation
Student Loans OC 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR i SECU a O 480 Consumer Credit
of Veteran’s Benefits 0} 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395f) O 490 Cable/Sat TV
0 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
QO 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(z)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XV1 O 890 Other Statutory Actions
O 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(z)) O 891 Agricultural Acts
C1) 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) CO 899 Administrative Procedure
G 230 Rent Lease & Ejectment (XK 442 Employment O 510 Motions to Vacate O 87! IRS—Third Party Act/Review or Appeal of
OG 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
0 290 All Other Real Property © 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
© 446 Amer. w/Disabilities -| J 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education 1 555 Prison Condition
GB 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “N" in One Box Only)
M1 Original (12 Removed from O 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specifiy) Transfer Direct File
Cite the US. Civil Statute under which vou are filing (Do not cite jurisdictional statutes untess diversity):
TITLE VILOF THE CIVIL RIGHTS ACT OF 1964 AND 1991,AS AMENDED, 42 U.S.C. SEC. 2000 (e) (TITLE VII)
Brief description of cause:
Employment Discrimination

 

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P 150,000.00 JURY DEMAND: {Yes ONo
VIII. RELATED CASE(S) |
IF ANY Meee! WOGE ‘ DOCKET NUMBER
DATE SIGNATURE Of ATTGRNEY OF RECORD
06/05/2019 /s/ SIDNEY L. GOLD, ESQUIRE - ATTORNEY FOR PLAINTIFF
FOR OFFICE USE ONLY /

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 2 of 13

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 5634 Diamond Street, Philadelphia, PA 19131

 

Address of Defendant: 500 College Avenue, Swarthmore, PA 19081

 

500 College Avenue, Swarthmore, PA 19081

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: _ Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | nol ¥]
previously terminated action in this court?

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?
I certify that, to my knowledge, the within case (1 ié / is not related to any case now pending or within one year previously terminated action in
this court except as noted above. ee
pare, 06/05/2019 /s/ Sidney L. Gold, Esq. 21374
/ Attorney-at-Law / Pro Se Plaintiff Auorney 1.D. # (if applicable)
/

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury

Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury
Labor-Management Relations Other Personal Injury (Please specify):
Civil Rights Products Liability

Habeas Corpus Products Liability — Asbestos
Securities Act(s) Cases All other Diversity Cases

OOOOODOOO

 

0. Social Security Review Cases (Please specify):
1. All other Federa! Question Cases
(Please specify).

DOOOSOOOOOO =

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

SIDNEY L. GOLD, ESQUIRE

. counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that tathe best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of intergstjand costs:

Relief other than monetary damages is sought oe
/s/ Sidney L. Gold, Esq. 21374

06/05/2019
/ Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

  

DATE:

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F_R.C.P. 38

 

Civ. 609 (52018)

 
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 3 of 13

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 5634 Diamond Street, Philadelphia, PA 19131

 

Address of Defendant: 500 College Avenue, Swarthmore, PA 19081

 

 

500 College Avenue, Swarthmore, PA 19081

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

 
 
 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal. or pro se civil rights Yes [| No

case filed by the same individual?

    

I certify that, to my knowledge, the within case (2) jS /|[2] is not /related to any case now pending or within one year previously terminated action in

this court except as noted above.

 

 

 

 

 

 

pate. 96/05/2019 /s/ Sidney L. Gold, Esq. 21374
\ SL Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)
f
CIVIL: (Place a ¥ in one category only) /
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[1] 1. Indemnity Contract, Marine Contract, and All Other Contracts [J 1. Insurance Contract and Other Contracts
[] 2. FELA C] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury CL) 3. Assault, Defamation
Cl 4. Antitrust [.] 4: Marine Personal Injury
CL] 5. Patent [_] 5. Motor Vehicle Personal Injury
[.] 6. Labor-Management Relations [_] 6. Other Personal Injury (Please specify):
7. Civil Rights (_] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases [_] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
[] !1. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

SIDNEY L. GOLD, ESQUIRE

. counsel of record or pro se plaintiff, do hereby certify

 

FA Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of intergst and costs:

Relief other than monetary damages is sought.

/s/ Sidney L. Gold, Esq. 21374

ee trorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

  

DATE:

06/05/2019

 

NOTE: A trial de novo will be a trial by jury only jP there has been compliance with F R-C P. 38

 

Civ, 609 (3.2018)

 
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 4 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
JOHN JAUDON : CIVIL ACTION

Vv

SWARTHMORE COLLEGE No

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases hat do not fall into any one of the other tracks.

 
 
 
 

06/05/2019
Date

(215) 569-1999

/s/ Sidney L. Gold, Esq. PLAINTIFF
Attorney-at-law Attorney for

(215) 569-3870 sgold@discrimlaw.net

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

( )

( )
( )

( )
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 5of13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOHN JAUDON, ; CIVIL ACTION NO:

Plaintiff,
V.
SWARTHMORE COLLEGE :
Defendant.  : JURY TRIAL DEMANDED

 

COMPLAINT AND JURY DEMAND
I. PRELIMINARY STATEMENT:

1. This is an action for an award of damages, attorneys’ fees, and other relief on
behalf of Plaintiff, John Jaudon (“Plaintiff”), a former employee of Defendant, Swarthmore
College ("Defendant"), who has been harmed by the Defendant’s discriminatory employment
practices.

2. This action arises under 42 U.S.C. §1981 ("§1981"), Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000(e), et seq., as amended by the Civil Rights Act of 1991 (“Title
VII”), and the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951, et seq.

II. JURISDICTION AND VENUE:

3. The original jurisdiction of this Court is invoked, and venue is proper in this
judicial district, pursuant to Title 28 U.S.C. §§1331 and 1391, as Plaintiffs claims are
substantively based on §1981 and Title VII, and a substantial part of the events giving rise to
Plaintiff's claims occurred in this district.

4, The supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§1367 to consider the Plaintiffs claims arising under the PHRA.
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 6 of 13

Dr All conditions precedent to the institution of this suit have been fulfilled and
Plaintiff has satisfied all jurisdictional prerequisites to the maintenance of this action. On March
8, 2019, a Notice of Right to Sue was issued by the Equal Employment Opportunity Commission
(“EEOC”) and this action has been filed within ninety (90) days of receipt of said notice.

Ill. PARTIES:

6. Plaintiff, John Jaudon (“Plaintiff”), is an African-American citizen of the
Commonwealth of Pennsylvania, residing therein at 5634 Diamond Street, Philadelphia,
Pennsylvania 19131.

7. Defendant, Swarthmore College (“Defendant”) is a private educational institution
maintaining an administration office at 500 College Avenue, Swarthmore, Pennsylvania 19081.

8. At all times relevant hereto, the Defendant was acting through its agents, servants
and employees, who were acting within the scope of their authority, course of employment, and
under the direct control of the Defendant.

9. At all times material herein, the Defendant has been a “person” and “employer” as
defined under §1981, Title VII, and the PHRA, and accordingly is subject to the provisions of
each said Act.

IV. STATEMENT OF CLAIMS

10. Plaintiff was employed by the Defendant from in or about May of 1999 until on
or about May 15, 2018, the date of his termination.

11. During the course of his employment with the Defendant, Plaintiff held the
position of Assistant Track Coach, and at all times maintained an excellent job performance. By

way of elaboration, during the 2017-2018 track season, Defendant’s Women’s Track Team
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 7 of 13

placed second in the 2018 Centennial Conference Championships, and Defendant’s Men’s Track
Team placed third in the 2018 Centennial Conference Championships.

12. At all times relevant hereto, Plaintiff has been Defendant’s sole African-American
Track Coach, and one of only two African-American coaches throughout Defendant’s entire
athletics program comprised of approximately eighty (80) coaches.

13. Throughout Plaintiff's employment, the Defendant has subjected Plaintiff to a
hostile work environment by way of racially offensive commentary and remarks.

14. On one such occasion, during a bus trip to a track meet, Peter Carroll (“Carroll”),
Head Track Coach and John Noon (“Noon”), Assistant Track Coach, both Caucasian individuals,
expressed their surprise that Plaintiff was seated toward the back of the bus, and discriminatorily
remarked, “I thought black people didn’t want to sit at the back of the bus.”

15. As further evidence of discrimination, Carroll and Noon frequently commented
on Plaintiffs use of sunscreen and expressed their erroneous belief he did not require the same
based upon his skin color.

16. Moreover, following a storm resulting in a significant amount of snowfall which
caused Plaintiff to miss a track meet, Carroll questioned whether Plaintiff's inability to attend
was due to Philadelphia’s failure to clear snow off of the streets in “the hood,” thereby
insinuating that Plaintiff lived in a poverty stricken area based on his race.

17. On another occasion, Carroll and Plaintiff attended a track meet at Florida A&M
University, which is a Historically Black College University (HBCU). Upon noticing that a
concession stand sold fried crab legs, Carroll exclaimed to Plaintiff “you guys will fry
everything!” When Plaintiff asked what Carroll meant by “you guys,” Carroll laughed and

responded “you know what I mean by ‘you guys” thereby acknowledging that he was referring
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 8 of 13

to Plaintiffs race. Additionally, while eating dinner together at an out of town meet, Carroll
expressed his belief that Plaintiff would love the restaurant because fried chicken was on the
menu.

18. | Onyet another occasion, Carroll noticed Plaintiff speaking with the family of an
African-American student that Plaintiff had recruited. Following said conversation, Carroll
remarked to Plaintiff “you guys really stick together, don’t you?” thereby insinuating that
Plaintiff had a good rapport with the family based solely on his race. During the same
conversation, Carroll expressed his discriminatory belief that African-American students do not
value education and frequently drop out of college.

19. Onor about May 22, 2017, Carroll issued Plaintiff an “expectation” letter setting
forth a directive to begin recruiting student athletes. Significantly, throughout the prior eighteen
(18) years of his employment, Defendant had never required Plaintiff to engage in recruiting
activities. Nonetheless, Plaintiff began an aggressive campaign to recruit student athletes.

20. In or about May of 2018, Plaintiff received an email from Carroll scheduling a
year end meeting. On or about May 15, 2018, Carroll abruptly terminated Plaintiffs
employment, allegedly because of recruiting deficiencies.

21. Curiously, all of Defendant’s Track Coaches combined recruited only
approximately five (5) student athletes during the 2017 — 2018 school year, as most student
athletes join the team as a “walk on.” Moreover, several Caucasian Assistant Track Coaches
failed to recruit any student athletes, yet were not similarly terminated.

22. Moreover, at no time prior to his termination was Plaintiff informed that his

performance or recruiting efforts were in any way deficient.
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 9 of 13

23. Plaintiff believes and avers that the articulated reason for his termination is
pretextual, and that Defendant actually terminated his employment on the basis of his race
(African-American).

COUNT I
(42 U.S.C. §1981)
(Race Discrimination, Hostile Work Environment)
Plaintiff vs. Defendant

24, Plaintiff incorporates by reference paragraphs 1 through 23 of his Complaint as
though fully set forth at length herein.

25. The actions of the Defendant, through its agents, servants and employees, in
subjecting Plaintiff to race discrimination and a race-based hostile work environment, constituted
violations of 42 U.S.C. §1981.

26. Asadirect result of the aforesaid unlawful discriminatory employment practices
engaged in by the Defendant in violation of 42 U.S.C. §1981, as aforesaid, Plaintiff sustained
permanent and irreparable harm, which caused him to sustain a loss of earnings, plus the value of
certain benefits, plus loss of future earning power, plus back pay, and front pay and interest due
thereon.

27. Asa further direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of 42 U.S.C. §1981, Plaintiff suffered severe
emotional distress, embarrassment, humiliation, and loss of self-esteem.

COUNT I
(Title VIX)
(Race Discrimination, Hostile Work Environment)
Plaintiff vs. Defendant

28. Plaintiff incorporates by reference paragraphs 1 through 27 of his Complaint as

though fully set forth at length herein.
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 10 of 13

29. The actions of the Defendant, through its agents, servants and employees, in
subjecting Plaintiff to race discrimination and a race-based hostile work environment, constituted
violations of Title VII.

30. Asa direct result of the aforesaid unlawful discriminatory employment practices
engaged in by the Defendant in violation of Title VII, as aforesaid, Plaintiff sustained permanent
and irreparable harm, which caused him to sustain a loss of earnings, plus the value of certain
benefits, plus loss of future earning power, plus back pay, and front pay and interest due thereon.

31. Asa further direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of Title VII, Plaintiff suffered severe
emotional distress, embarrassment, humiliation, and loss of self-esteem.

COUNT Il
(PHRA)
(Race Discrimination, Hostile Work Environment)
Plaintiff vs. Defendant

32. Plaintiff incorporates by reference paragraphs 1 through 31 of his Complaint as
though fully set forth at length herein.

33. The actions of the Defendant, through its agents, servants and employees, in
subjecting Plaintiff to race discrimination and a race-based hostile work environment, constituted
violations of the PHRA.

34. Asadirect result of the aforesaid unlawful discriminatory employment practices
engaged in by the Defendant in violation of the PHRA, as aforesaid, Plaintiff sustained
permanent and irreparable harm, which caused him to sustain a loss of earnings, plus the value of

certain benefits, plus loss of future earning power, plus back pay, and front pay and interest due

thereon.
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 11 of 13

35. As a further direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the PHRA, Plaintiff suffered severe
emotional distress, embarrassment, humiliation, and loss of self-esteem.

PRAYER FOR RELIEF

36. Plaintiff incorporates by reference paragraphs | through 35 of his Complaint as
though fully set forth at length herein.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against the Defendant, and order that:

a. Defendant compensate Plaintiff for the wages and other benefits and emoluments
of employment lost, because of its unlawful conduct;

b. Defendant compensate Plaintiff with an award of front pay, if appropriate;

c. Defendant pay to Plaintiff punitive damages, compensatory damages for future
pecuniary losses, pain, suffering, inconvenience, mental anguish, loss of
enjoyment of life, and other non-pecuniary losses as allowable;

d. Defendant pay to Plaintiff pre-judgment and post-judgment interest, costs of suit,
and attorney and expert witness fees as allowed by law;

e. The Court award such other relief as 1s deemed just and proper.
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 12 of 13

JURY DEMAND

Plaintiff demands a trial by jury.

Dated: June 5, 2019

By:

 
  

SIDNEY L. GOLD & ASSOCIATES, P.C.

/s/Sidney L. Gold, a
SIDNEY L. OLB: SQUIRE
LD. NO.: 21374

1835 Market Street, Suite 515
Philadelphia, PA 19103

(215) 569-1999
Attorney for Plaintiff

  
Case 2:19-cv-02427-HB Document1 Filed 06/05/19 Page 13 of 13

VERIFICATION
1 hereby verify that ‘the statements contained i in the attached Complaint are true and
correct to the best ata: knowledge, information: and belief. I Boghestant that false statements
hereia: are made, subject to the perialties of Title 18 Pa. Cc. $. A. 54904, rélalitng lo‘unswom

falsification‘to authorities.

pare:_G/3114_ nih Scale

 
